United States Court of Appeals
                      For the First Circuit

No. 12-1565

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                          JEFFREY BAIRD,

                      Defendant, Appellant.


                              ERRATA

     The opinion of this Court, issued on April 5, 2013, should be
amended as follows.

     On page 12, 1st paragraph, line 5, replace "Gray, 289 F.3d at
133" with "Gray v. Genlyte Group, Inc., 289 F.3d 128, 133 (1st Cir.
2002)".